DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 12/9/2020.
	Claims 1-19, 21-31 were directly and/or indirectly amended. Claim 20 was canceled. No Claims were added.
	Claims 1-19, 21-31 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "may be" in claims 1, 14, and 24 is a relative term which renders the claim indefinite.  The term "may be" is not defined by the claim, the term “may be” only shows the capability of performing the step and not actually the step being performed. Clarification required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-19, 21-31 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Claborn et al. (Claborn hereinafter) US Patent No. 7627584 filed Nov. 22, 2006 and issued Dec. 1, 2009. 


Regarding Claims 1, 14, 24, Claborn discloses a system, method and non-transitory computer readable storage media comprising:
a cache memory to store database data (Claborn at FIG 2, the database volumes are memory structures. Forming the volumes as cache type memory would have been obvious to one of ordinary skill, as the cache memory is well known in the art for fast retrieval of data) , and
a processor, operatively coupled with the cache memory, to (Claborn at FIG 2, the processors are illustrated at 215 and 219):
	replicate the database data stored in a primary deployment such that the database data is further stored in a secondary deployment (Claborn at Fig. 1, wherein 103 is the primary database and 108 wherein the archive storage correspond to the secondary database) ;
determine that the primary deployment is unavailable (Claborn at FIG 2, primary site fails, as indicated by “X”, Col. 3, lines 40-43, wherein the primary database become absent corresponds to unavailable) ;
	execute one or more transactions on the database data at the secondary deployment in response to determining that the primary deployment is unavailable (Claborn at FIG. 2, in step 207, operations are transferred to the secondary site and away from the primary site, Col. 3, lines 43-47), wherein during execution, each of the one or more transactions acquires a unique 
determine the primary site is no longer unavailable (Claborn FIG 2, at step 203, primary site is available (i.e. no longer unavailable) ;
propagate the one or more transactions on the database data to the primary deployment in response to determining that the primary deployment is no longer unavailable (Claborn FIG 2, at step 203, primary site is available and left pointing arrow illustrates where the transactions that were loaded to the secondary standby deployment are loaded back to the primary deployment as long as the primary deployment is available); and


Regarding Claims 2, 15, and 25, Claborn disclose a system of claim 1, wherein the processor is further to execute new transactions on the database data at the primary deployment and the secondary deployment when each of the primary deployment and the secondary deployment is available (Fig. 3, 303, which corresponds to the primary database and 305, which corresponds to the secondary database, Col. 19, lines 58-67, wherein the transition from the primary to standby corresponds to primary and secondary database, Claborn).
Regarding Claims 3, 16, and 26, Claborn discloses a system of claim 1, wherein the processor is further to shift execution of queries on the database data from the primary deployment to the secondary deployment for a duration of time the primary deployment is unavailable (Co. 7, lines 51-55, wherein the periodically reattempt corresponds to time duration, Claborn).
Regarding Claims 6, Claborn discloses a system of claim 1, wherein in the processor is further to provide a notification to an account associated with the database data when an availability status of either of the primary deployment or the secondary deployment has changed (Col. 3, and Col. 4, lines 48-67, and 1-7, wherein the automated observer between the primary and the standby database corresponds to notification, Claborn).
Regarding Claim 7, Claborn discloses a system of claim 1, wherein the processor is further to adhere to a user-defined maximum acceptable time period for the second deployment to become available for executing queries on the database data after the primary deployment is 
Regarding Claims 8, 18, and 27, Claborn discloses a system of claim 1, wherein to determine that the primary deployment is unavailable, the processor to determine one or more of:
a power outage has occurred at the primary deployment; an error resulting in improper  modification or deletion of the database data at the primary deployment has occurred;
a data center outage has occurred at the primary deployment; a cloud provider of the primary deployment has experienced an outage; an error has occurred at the primary deployment; or the primary deployment is undergoing scheduled downtime (Col. 8, lines 58-65, wherein the network outage corresponds to data center outage, Claborn).
	Regarding Claims 9, 19, and 28, Claborn discloses a system of claim 1, wherein the processor further to adhere to a user-defined maximum number of database transactions an application may tolerate losing when shifting database operations from the primary deployment to the secondary deployment in response to the primary deployment becoming unavailable (Col. 6, lines 43-57, wherein the Data Guard monitor the transitioning of data which corresponds to number of transaction lost, Claborn).
	Regarding Claims 10, 21, and 29, Claborn discloses a system of claim 1, wherein to replicate the database data stored in the primary deployment, the processor to replicate in response to the primary deployment becoming unavailable (Col. 8, lines 2-12, Claborn).
	Regarding Claims 11, and 30, Claborn disclose a system of claim 1, wherein the processor further to shift a client account connection from the primary deployment to the secondary deployment in response to the primary deployment becoming unavailable (Col. 8, lines 21-34, Claborn).

	Regarding Claims 13, 23, Claborn discloses a system of claim 1, wherein to propagate the one or more transactions to the primary deployment, the processor to determine the one or more transactions based on a global file identifier indicating which files in the database data have been updated since the primary deployment became unavailable (Col. 17, lines 24-33, wherein the observer ID corresponds to global file identifier, Claborn).
	Regarding Claim 17, Claborn discloses a method of claim 16, wherein the shifting of execution of queries from the primary deployment to the secondary deployment occurs within a user-defined maximum acceptable time period for the secondary deployment to become available for executing queries after the primary deployment is determined to be unavailable (col. 17, lines 51-59, wherein the how long the observer and the standby will wait corresponds to the maximum acceptable time period, Claborn).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claborn et al. (Claborn hereinafter) US Patent No. 7627584 filed Nov. 22, 2006 and issued Dec. 1, 2009 in view Mehta et al. (Mehta hereinafter) US Patent Application Publication No. 20120159234 filed Dec. 15, 2010 and published June 21, 2012 .

Regarding Claim 4, Claborn disclose all the limitations as stated in the rejection above. However, Claborn doesn’t explicitly disclose wherein the primary deployment and the secondary deployment are located in different geographic locations. On the other hand, Mehta disclose the data center and backup databases as shown in Fig. 1, Para. 20, wherein the data center is located in a different geographic location. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Mehta in the Claborn. Skilled artisan would have been motivated to make such modification since the primary storage and the standby storage are remotely connected one of them could be in a different geographic location in case of emergency and one of the database is unavailable the second database will not be effected by the same issue that effects the first database.
.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant argues the applied art fail to disclose “each transaction on either of the primary database or secondary database enters a prepared state where the redo data for the transaction is written prior to committing the transaction.
 Examiner disagrees. As shown in Col. 2, liens 22-39, Claborn the redo log store data record including changes that have not yet been committed which corresponds to prepared sated where the redo data for a transaction is stored or written prior to committing the transaction.
Applicant argues the applied art fail to disclose “a log of the transaction is written to the secondary deployment prior to committing the transaction”.
Examiner disagrees. Claborn in Fig. 1, step 109(i) disclose the log and step 113 disclose the standby database where the data is stored which corresponds to written before the transaction is committed as shown in Col. 2, lines 17-28.
Applicant argues the applied art fail to disclose the redo logs are stored in the standby database.
Examiner disagrees. The duplicated data from the primary to the standby database corresponds to redo log stored in a standby database as shown in Col. 2, lines 17-19, wherein the replication corresponds to writing and the data is stored as shown in Col. 2, lines 25-28.

Examiner disagrees. In addition to the indefinite language the step of storing data in a standby before the transaction is committed which corresponds to transaction is committed when a failure occurs as shown in Col. 2, lines 17-59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 13, 2021